AllianceBernstein Global Growth FundExhibit 77C 811-21064 77CMatters submitted to a vote of security holders RESULTS OF SHAREHOLDERS MEETING (unaudited) The Annual Meeting of Stockholders of the AllianceBernstein Global Growth Fund (the “Fund”) was held on November 5, 2010 and adjourned until December 16, 2010, and January 5, 2011.At the December 16, 2010 Meeting, with respect to the first item of business, Proposal 1, the election of Directors, the required number of outstanding shares were voted in favor of the proposal.At the January 5, 2011 Meeting, with respect to the fifth item of business, Proposal 5, the amendment of the Fund’s fundamental policy regarding commodities, the required number of outstanding shares were voted in favor of the proposal. A description of each proposal and number of shares voted at the Meetings are as follows (the proposal numbers shown below correspond to the proposal numbers in the Funds proxy statement): Proposal 1. The election of the Directors, each such Trustee to serve a term of an indefinite duration and until his or her successor is duly elected and qualifies. Voted For Withheld Authority John H. Dobkin Michael J. Downey William H. Foulk, Jr. D. James Guzy Nancy P. Jacklin Robert M. Keith Garry L. Moody Marshall C. TurnerMarshall C. Turner, Jr.Marshall C. Turner, Jr. Earl D. Weiner Proposal Voted For Voted Against Abstained Non-Broker Votes 5. The Amendment of the Fund’s fundamental policy regarding commodities
